By the Couet:
The right of one surety to call upon his co-surety for contribution, like the rights of all sureties to call upon the principal for indemnity, arises from a principle of equity growing out of the relation which the parties have assumed towards each other. That equity springs up at the time of entering into that relation, and is fully consummated when the surety is compelled to pay the debt. Wayland v. Tucker, 4 Gratt. 267; 1 White & Tudor’s Lead. Cases in Equity, 134.
The right of action in such case is based upon the implied promise arising from the equitable relations which the sureties *256bear to each other, and not upon the -written contract by which they became sureties. The statute of limitations applicable to such a case is three years, and not the limitation which- applies to the bond, note or other writing which they have been compelled to pay. Section 2920 of the Code. See Faires v. Cockrell, 28 L. R. A. 528.

Appeal denied.